ILO Convention supplemented by a recommendation on domestic workers (debate)
The next item is the debate on the oral question to the Commission on the ILO Convention supplemented by a recommendation on domestic workers, by Pervenche Berès, on behalf of the Committee on Employment and Social Affairs - B7-0305/2011).
Madam President, Commissioner, I am delighted that, in advance of the next General Assembly of the International Labour Organisation (ILO), we can debate this welcome initiative of the ILO proposing to the Member States of this organisation a convention supplemented by a recommendation on domestic workers.
Commissioner, on behalf of the entire Parliament, I would like to thank you for agreeing to conduct this debate in the run-up to this conference. We believe this is best practice.
As we know, domestic work officially accounts for between 5 and 9% of all employment in the European Union. Looking at what we have collectively endorsed with the Europe 2020 strategy, it is clear that what are termed local jobs, namely, those that enable us to take care of our elderly citizens and those that enable women with young children to get back into work, correspond to situations that enable this domestic work to develop.
I believe that, within the European Union, it is essential that we support this welcome initiative of the ILO, since the development of our societies is fraught with tendencies - we know what they are. Global demand for domestic services will go on increasing, but we cannot, on the one hand, welcome the adoption of a decent work agenda by the ILO and, on the other, leave an entire section of the labour market totally unregulated and unprotected by any legislation.
The European Union must set an example. I know that, at times, we have a tendency to think that the conventions of the ILO are perhaps not for us. No. We, too, must lead the way on this point. In the area of domestic work, I believe that the ILO offers us an excellent opportunity for shedding light on the operation of some of our labour markets, since domestic work is too often precarious work, undervalued and undeclared. I will tell you quite simply. I understand that some of you have expressed concern about the recognition or regularisation of illegal migrants, but I am also concerned with the battle we have to fight in each Member State against undeclared work. In the area of domestic work, we know how these practices have, unfortunately, developed.
We hope that, next June, on the basis of a tripartite negotiation, the 100th session of the International Labour conference will set this convention and this recommendation in motion. We believe that they are essential for transforming what is too often a relationship of exploitation into a legal relationship. We hope that the legal recognition of domestic work can be achieved. Those who work with our elderly citizens and children must enjoy the freedom to associate and rest time and must not be victims of harassment and arbitrariness.
We must also ensure that this tool, which we are proposing to the ILO, will enable us to define, in this area, what we mean by the notion of decent work, whether with regard to the question of working hours, the question of paid leave, or the question of housing conditions.
I would like to know how the European Commission intends to approach these negotiations and this draft convention, and on the basis of what mandate it will act on behalf of all of us, so that tomorrow, in the area of domestic work, the European Union can set an example and that we, too, can give expression to the values of the European Union.
Member of the Commission. - Madam President, I welcome today's discussion on a new ILO instrument for domestic workers.
It is an important contribution to the second round of discussions on the new international standards which will probably be adopted in a few weeks' time at the 100th session of the International Labour conference.
As you know, the European Commission is a firm supporter of the ILO's decent work agenda. The Commission closely monitors and facilitates coordination among the Member States and has worked for the speedy ratification of a number of important instruments adopted in the last decade.
There are many reasons for developing new standards in the area of domestic work. For instance, there are a large number of domestic workers across the world, many of them belonging to vulnerable groups. Their precarious status and the fact that they often fall within the informal sector are also very important issues.
In the European Union, employment in this sector is very likely to expand, given population change and higher female participation in the labour market. That is why it is crucial to raise domestic workers' professional profile and improve their image.
Let me now look at the practical issues raised by the question and first explain the Commission's role in the ILO negotiations on a new convention and recommendation on decent work.
The institutional context needs to be borne in mind. The new instrument will be an international agreement. The Commission will therefore fulfil the role conferred on it by the Treaty with due regard for the special features of the ILO, where the European Union has observer status only - unlike the Member States which are members. That is why the Union cannot ratify ILO conventions itself.
The Commission followed the discussions actively and facilitated coordination among the experts of the Member States during the first round of discussions at the ILO in 2010. It has analysed the instruments as they developed during the negotiations in the light of EU legislation. The Commission was attentive, in particular, to any sections of the draft convention that could affect freedom of movement for workers.
As the new ILO Convention will comprise matters of EU competence, the Member States need to comply with the EU acquis.
In the next and final round of discussions in June, the Commission will continue to play an active coordination and facilitation role by working with Member State experts. My departments have been in contact with the social partners and a number of NGOs that have approached the Commission, and have had exchanges with the rapporteur for the opinion of the European Economic and Social Committee on the professionalisation of domestic work.
Secondly, there is the question of the role of Europe 2020 in ensuring that precarious domestic jobs are transformed into decent sustainable jobs. We need to bear in mind the sector's potential in terms of job creation and reconciling work and family responsibilities, and thus its role in meeting the objectives of the employment strategy. However, we must not forget the need to ensure that domestic jobs - not all of which should be regarded as precarious and undervalued or underpaid - are indeed decent jobs.
What is more, the fight against undeclared work, which is widespread in the domestic work sector, is an integral part of the Europe 2020 strategy as the first annual growth survey has confirmed. Ways of moving from informal or undeclared work to regular employment will be covered by the guiding principles on enabling conditions for job creation which the Commission announced in the communication on the Europe 2020 flagship initiative, 'An agenda for new skills and jobs'. We will be putting forward those guiding principles next year. A number of Member States have useful experience in working to reduce the informal sector and precarious employment, for example, by introducing service voucher systems.
Thirdly, there is the question of amending the current framework legislation on health and safety at work - Directive 89/391/EEC - and on combating discrimination - Directive 2000/78/EC.
It is worth pointing out that the definition of domestic workers in the draft ILO Convention is very wide. It not only covers persons working in private households, but also for them, as well as persons employed by employment agencies.
Domestic servants are excluded from the definition of workers in the framework directive on health and safety at work. However, the EU legislator seems to have intended that the concept of domestic servants be interpreted narrowly, so not all domestic servants under the Convention are excluded from the scope of the EU health and safety at work acquis.
Lastly, EU occupational and safety and health legislation provides minimum requirements and does not, therefore, prevent any Member State from introducing more stringent measures at national level. Consequently, the Member States are free to include domestic servants within the scope of their national legislation.
For the time being, the Commission has no plans to amend the framework directive on occupational safety and health. Nevertheless, the Commission considers that the current ILO initiative is a good opportunity to reflect on the situation of domestic servants in Europe.
I would add that Directive 2000/78/EC establishing a general framework for equal treatment in employment and occupation does not exclude domestic workers, so no amendment is needed for the ratification of the ILO Convention. The Commission issued a report on the application of the directive in 2008 and will continue to follow its implementation in the Member States closely.
The fourth point concerns ways of informing domestic workers of, and strengthening, their rights. Although not all domestic workers are low-skilled and do not all work in precarious conditions, they are a vulnerable category and the Commission encourages the Member States to ensure they are properly protected by developing and enforcing their labour rights.
The Commission expects the problem of undeclared work by non-EU nationals to be dealt with in part by the Employers' Sanctions Directive 2009/52/EC, which the Member States have to transpose into national legislation by 20 July this year. The directive will help to end the exploitation of illegally staying third-country nationals by some employers who pay them inadequate salaries and impose unsatisfactory working conditions.
One step forward would be agreement on the proposal for a directive on a single permit which provides for a common set of rights for third country workers residing legally in a Member State.
Let me now turn to the fifth and last point regarding the Commission's role in promoting exchanges of best practice involving policy on domestic workers. In this connection, I want to mention a private project which the Commission is currently implementing at the request of this House, and which seeks to encourage the conversion of precarious work into work associated with rights.
Following a call for proposals issued under the pilot project in 2010, the Commission is co-funding a project that focuses on the consequences of the economic and financial crisis for precarious domestic, migrant and young workers, and on Member State measures to improve their rights. The project encourages exchanges of best practice, in particular, involving precarious workers' collective representation. A second call for proposals, to be issued this year, will relate more specifically to action to improve the rights of the poorest workers, including domestic workers.
The pilot project will also involve a study to gain a better understanding of precarious work in 12 Member States, and to promote its conversion into employment relationships carrying more social rights, in particular, by looking at what the Member States can do in practical terms to encourage this transformation and identify a core of basic social rights. A case study of the situation of migrant domestic workers in Italy was carried out recently in connection with a project on decent work and industrial relations cofinanced by the Commission.
Lastly, the European Agency for Safety and Health at Work and the Senior Labour Inspectors Committee have called for sector-wide information and awareness-raising campaigns on the protection of workers' health and safety.
Madam President, the European People's Party is very pleased by today's debate. I believe thanks are due to Mrs Berès for initiating it, enabling us to join the ILO initiative, on the one hand, and, on the other, making us think about all that needs to be done for a category of workers whose conditions we often do not know about and, when we do know something, it tends to be depressing.
We also believe that the draft decision which has been published deserves support, and we think that those elements are particularly good which underscore and highlight that the aim here is to create decent working conditions and regulated employment in a field where, indeed, mainly migrant workers are concerned, particularly in certain countries, in a totally unregulated and uncontrolled manner, and very often in the form of a kind of modern slavery.
We have already mentioned that there are black holes in labour law regulation. This was discussed in connection with atypical contracts. Obviously, this could be a subsequent step towards being able to guarantee minimum working conditions and other rights linked to employment, and I agree with the Commissioner that of course, we ought to put our own house in order first. While welcoming the ILO initiative, what we ourselves can do is to call on the Member States of the European Union to do all they possibly can in their own labour law regulations in order to expose this black hole and regulate it accordingly.
Madam President, Commissioner, the first thing that I wish to say is that all the socialist delegates subscribe to the words uttered by Pervenche Berès, Chair of the Committee on Employment and Social Affairs, and we are very pleased about the position just taken by the Commissioner on this initiative of the International Labour Organisation (ILO).
The socialist delegates appreciate enormously the work that the ILO has been doing since it started. We believe that it has made an invaluable contribution to the history of humanity and also of Europe. There is, too, no doubt that this new initiative on domestic work is very important, because there is a very large number of people who do this type of work and because it also very much affects women and immigrants.
We, the socialist delegates, believe that it would be very good if, at the next meeting in June, this draft convention and recommendation were to be approved and if Parliament, the Commission and the Council were to be active - not just passive but active - so that Europe measures up to what it says and its actions reflect its words.
If we do this, we will be helping - at least - to extend the Decent Work programme. We will be helping the world and many people, but primarily we will also be helping ourselves to be decent and to respect each other as an institution and as Europeans, but also so that our continent maintains its social model, which is impossible to maintain if we are an island of protection and rights within a world of misery and lack of protection.
Perhaps, Commissioner, it is also time for the Commission, the Council and for all of us to reflect on Europe because not everything is resolved here, either. In Europe, there are contractual forms that affect immigrants and women in this area of domestic service which are very precarious and contain major loopholes.
I would be pleased if, in the heat of this debate and deliberation, we were to understand that there are certain loopholes that must be closed in legislation in the EU and also in many Member States. We have problems regarding the health and safety of these workers. We have problems in many countries regarding the legal forms according to which the work is developing. Furthermore, we also have a major problem in the fight against abuse and discrimination against immigrants, many of whom work in European families.
We have many initiatives in hand at the moment. Commissioner, now would be the time to enhance our ethical commitment to assist the ILO, to help ourselves, and to perform work which is worthy for the future of humanity.
on behalf of the ALDE Group. - Madam President, I think it is important for us to have this discussion in the light of the upcoming adoption of an ILO Convention on Domestic Workers. I believe that we in this House should commend the ILO for its excellent work.
Domestic work - family caring, for example - takes place exclusively in the family home. Traditionally, of course, in the EU, it was women's work, although that is changing. Migrants and people from more marginalised communities are also more likely to work in a domestic situation. The value of domestic work is not included in our GDP calculations and, for that reason among others, domestic work is very often invisible and is certainly undervalued. Without any doubt, this leaves domestic workers in a precarious position, and very often they have to rely on the goodwill of employers. This is simply not acceptable. As we say in the resolution, it leaves domestic workers more likely to face discrimination and, indeed, multiple forms of discrimination.
The importance of this ILO Convention is that it will provide legal recognition of domestic work as work. Following on from that, domestic workers should be in a stronger position to exercise their rights. I think it is crucial that domestic workers have a right to core labour standards. That, of course, includes access to social security, health and safety protection and maternity protection, as well as provisions on working and rest time.
Because domestic work takes place largely within the family home, there can be issues of privacy involved. We need to find innovative and workable solutions to ensuring the health and safety of domestic workers and, in the overall context, to ensure that their rights are fully respected. One solution might be the use of model contracts. In the canton of Geneva, for example, there is a model contract which is automatically entered into by all employers and employees: it deals, inter alia, with issues such as the minimum wage, family allowances and holidays. I believe that contracts of a similar type operate in Belgium. They give greater security to domestic workers, simplify matters for employers and eliminate grey areas and ambiguities.
I also want to say that I am very happy to support the amendments from the Green Group where they talk about the inclusion of au pairs and undeclared work, but come forward with practical suggestions to ensure we are proactive in ensuring access to the open labour market for domestic workers.
Finally, I want to support the author of the resolution, Ms Berès, when she says that the European Union should lead the way on improving conditions for domestic workers. Commissioner, I was interested in your words on occupational health and safety and, even though you do not foresee extending the directive, I think your comments leave some scope for flexibility in ensuring better health and safety conditions for domestic workers.
on behalf of the Verts/ALE Group. - Madam President, I, too, would like to congratulate Ms Berès for taking the initiative on this oral question and resolution. I would also like to thank the Commissioner for his answer. It is all too rare that we get a very specific response from Commissioners to questions in an oral question.
My group very much welcomes the proposal from the ILO for the Convention and the recommendation on domestic workers. We are aware that at least 20 of our own Member States have already commented on the draft and been actively involved in this. We look forward to early ratification by those Member States and, indeed, some interesting implementation.
People have talked very much about how this group of workers is particularly vulnerable. A lot of the work is done behind closed doors; it is invisible. Often, the workers themselves are isolated, and access to trade unions is often very difficult in this situation. Quite often, if you are taken on as a live-in employee, you can be seen as being on call 24/7. We know in this House that on-call working is a very controversial issue and something that we do not particularly welcome.
As has been said, domestic work is often undervalued, or seen as traditional women's work that 'anybody can do', but we have also made the point that a lot of it is actually quite skilled. It can quite often involve nursing care and various aspects of child development. Domestic workers often occupy a real position of trust. While many employers value that, there are only too many who do not. For example, in the UK we have seen a recent case of somebody actually ending up with a prison sentence on a charge of trafficking for domestic servitude. The young woman involved lost four years of her life to her employer, who received a nine-month sentence. So we need to look at how we identify that form of trafficking.
Migrant female workers are very vulnerable indeed. We have come across cases, for example, of workers entering the country with diplomats and having their passport taken away; people in that situation have virtually no freedom, have no access to assistance and do not know about their rights.
I want to raise one issue concerning Article 17 in the proposed Convention, which is about the role of agencies. I think this is something that we really should be looking at at European level because, increasingly, it is being seen as a weak link in many of the issues that we are facing.
Madam President, Mr Andor, ladies and gentlemen, I understand from what you have said, Mr Andor, that the European Commission is obviously taking notice of this subject. I also conclude that it is being handled with too much restraint.
It is not the case, as Mr Őry emphasised previously in this discussion, that we know too little about what domestic workers in Europe do. On the contrary, we know so much that there is an urgent need for regulation. Between 5% and 9% of all employees work in private households. This is the worst paid group of employees in Europe, with the fewest rights and the largest proportion of illegal workers. Action is urgently needed in this area and this includes the European Commission. The situation we currently find ourselves in will not be improved by the free movement of workers. For this reason, the initiative in this International Labour Organisation (ILO) Convention is very welcome and deserves our support.
I would like to comment on four points. Firstly, there are gaps in the definitions in the ILO Convention. If domestic workers cannot work occasionally, sporadically or not on an occupational basis in this sector, then the opportunities for circumventing the legislation are already in place. Secondly, there is an urgent need for mandatory employment contracts in this area. Thirdly, we must have not only sensible, generally binding minimum wage regulations, but also equal employment rights. Fourthly, these workers must be covered by a statutory social security obligation, in particular, given that this is a minimum wage sector.
I am pleased that Mrs Berès has called in her statement for a campaign to introduce standard working conditions. This is a good thing. We must ensure in future that work which does not pay a living wage is outlawed by society and is no longer tolerated.
Madam President, according to a report from the International Labour Organisation, domestic work represents around 5% of the total number of jobs. It is a kind of invisible form of employment, which is not carried out in factories, shops or offices, but in the homes of private individuals. Women account for 90% of the workers, and do not work in a collective, but alone, in houses. The aim of their work is not to produce added value, but to provide care or services similar to the tasks which women usually carry out free of charge in their own homes.
The work is therefore financially undervalued and is often not considered to be normal employment under labour law, as a result of which workers are exposed to unauthorised and unfair treatment. The work is very often undeclared, and workers who come from rural areas or from abroad have low qualifications, do not know their rights, and become vulnerable individuals. Undeclared work deprives workers of social protection and deprives society of social security contributions. If we do not want domestic work to remain undeclared, we should turn this work into a proper profession and overcome the usual stereotypes, which often present such work to us as valueless.
We should therefore professionalise it. For that, however, we need to introduce new measures into the employment systems of individual Member States, including specific regulations in the area of tax, social security, and employment and civil rights which take into account the specific nature of work performed in this way. There are generally financial reasons behind the current tendency to provide and perform undeclared domestic work, because undeclared work is more advantageous to both parties than officially registered work which, besides tax and deductions, burdens both parties with extensive bureaucratic demands.
The aim of Member State measures should therefore be to amend or even eliminate the advantages of undeclared work, so that domestic work becomes a specific form of dignified employment.
(FR) Madam President, I would first of all like to thank Mrs Berès, Chair of the Committee on Employment and Social Affairs, for allowing us to have this debate in the run-up to the conference of the International Labour Organisation (ILO), and Commissioner Andor for agreeing to conduct this debate between Parliament and the Commission.
I would first like to highlight an initial point. Many have discussed our knowledge, or our lack of knowledge, of this world of domestic work. Simply, when we say, with some hesitation, that domestic workers account for between 5% and 9% of all workers, that means that we do not know the world of domestic work. The ratio is 1:2. I therefore call for our provisions to enable us, at European level, to gain a better understanding of the world of domestic work so that we can guarantee it better.
The second point I would like to make is that, while we have established the Europe 2020 strategy and we know that, in this Europe 2020, low-level jobs will be particularly under threat, we have to do everything here, in this world of domestic work, to ensure that specialisations are absolutely recognised.
Mrs Lambert said just now that a lot of domestic work is quite skilled, and we must identify such work and promote it and promote the skills involved.
The third point is that Europe cannot be founded on values of human rights and social rights and develop the relevant EU acquis without also developing the protection of wages, the protection of working hours, the protection of health, knowledge of the demands of domestic work, and without providing domestic workers with a certain number of guarantees. I wish to sound a word of warning, which is that this should not lead to the integration of workers that are in a totally illegal situation. We also need to know how to prevent the values we defend from being hijacked.
(PT) Madam President, I am in full agreement with what has been said by my colleagues from the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament who spoke before me. I should like to congratulate the Chair of the Committee on Employment and Social Affairs, Mrs Berès, on this initiative which enables us to debate a very important subject. I would also thank you for your involvement, Commissioner, and for the sensitivity you have demonstrated.
Domestic work is economically and socially important, but it is work that is poorly paid, routine and undervalued by society. It has already been said that domestic work is mainly carried out by women, who are subjected to all kinds of discrimination. In fact, on the subject of discrimination, I should like to mention that, in my report on the revision of the Maternity Leave Directive, I advocate the inclusion of domestic workers within the scope of the directive.
Domestic workers are currently excluded from the Maternity Leave Directive and from any European legislation guaranteeing the right to maternity protection, and they are not even covered by the Health and Safety Framework Directive. This is unacceptable discrimination that must be put right.
This International Labour Organisation Convention is therefore welcome and should be supported, in order to dignify domestic work and give these women the rights that other women have.
(EL) Madam President, a series of studies being carried out by the Member States illustrates that domestic workers face various problems, including low wages, discrimination, a heavy workload, conduct unbecoming on the part of employers and even sexual harassment. These problems are compounded by the fact that they are not treated as employees and therefore have no protection under international conventions or EU case-law. The term 'domestic worker' therefore urgently needs to be changed to 'domestic employee' and the question of contracts and terms of employment urgently needs to be regulated.
Approval of an ILO Convention on domestic workers would be a first step in plugging the existing gap, by safeguarding rights in connection with their employment, pay rises, the adoption of criteria for employers or even by clarifying that domestic employees need not necessarily stay in the employer's home. As part of this endeavour, the European Union, in cooperation with the Member States, should seek to amend existing legislation, so as to cover domestic employees and, most importantly, to encourage cooperation between the Member States and exchanges of best practices.
(DE) Madam President, Mr Andor, ladies and gentlemen, in Germany, domestic workers are not covered by employment protection legislation. They are also not included in the European framework directive. The reason for this is that the state is not allowed to monitor compliance with regulations in private residences. There are similar obstacles in other Member States. A total of 15 of them have not included domestic workers in their employment protection laws.
However, these workers do deserve special protection. I am therefore in favour of adopting the International Labour Organisation (ILO) Convention, but I do not think it would be sensible to incorporate large parts of the convention into EU law. This would prevent the national parliaments from making independent decisions on the ratification of individual ILO conventions. Nevertheless, I would like to thank the ILO working groups for their excellent work.
There are still a few problems, for example, in the definitions. Article 1 should cover not only domestic work, but also household services. The article concerning rest periods is also problematic. Every employee must be given one rest day per week, but this does not have to be in the same week. The Member States must come to individual agreements on the time periods, because a certain amount of flexibility is needed.
The ban on payments in kind which are directly related to work, such as uniforms, tools or protective equipment, seems to me to be incomprehensible. I suspect that what is meant is that they must not be deducted from pay. In other words, we need a ban on deducting payments in kind from wages.
Once these inconsistencies have been resolved, I believe that we should sign the ILO Convention on domestic workers. Thank you very much, Mrs Berès, for your initiative, and thanks to all of those who have said that they want to attempt to make progress on behalf of people who, as we all know, deserve protection.
(RO) Madam President, I welcome the initiative to adopt a supplement to the International Labour Organisation Convention through the recommendation on domestic workers. I should mention that they account for 9% of the total workforce, but do not enjoy the same social guarantees. Failure to declare these activities is detrimental to both the workers and the state, which cannot levy taxes on them. I think that this category of worker is particularly vulnerable to abuse from employers. In many cases, domestic workers are immigrants without papers, which prevents them from contacting the authorities whenever they are exploited. I call on the Commission to adopt as urgently as possible a package of measures intended to protect and provide them with information. Close cooperation is required between national authorities and European institutions, with the aim of improving working conditions for this category of worker.
(RO) Madam President, the ageing population is increasing the demand for domestic care services. As a result of the economic crisis, the unemployment rate has risen to roughly 10%, with the youth unemployment rate even reaching 20%. In many Member States, economic recovery programmes have entailed a reduction in health budgets, which has also lead to many employees being made redundant in this sector.
Failure to declare domestic care or cleaning services deprives these workers of the chance of a decent living and, especially, a decent pension. Given that the workers in these sectors are mainly women who are generally responsible for their own family, both in terms of raising children and looking after elderly relatives, I would like to ask the Commission whether any statistics are available on domestic workers at EU level and the level of each Member State. I would also like to ask what measures the Commission is intending to take to ensure not only the necessary flexibility but also the respect for the rights of these workers.
(PT) Madam President, I consider the debate we are having here important, as well as the initiative from our Chair of the Committee on Employment and Social Affairs on the need to acknowledge the value of domestic workers, the majority of whom are women providing domestic help, cleaning and catering services, and who are commonly victims of serious exploitation and discrimination, which is even worse when they are also immigrants. It is, therefore, of the greatest importance to tackle this problem.
I also believe that a new International Labour Organisation convention and recommendation could be of significant help and should be adopted, if possible, at the 100th International Labour conference. There can, therefore, be no doubt that the Commission's role - your role, Commissioner - in encouraging the Member States, and also in drawing greater attention to the exact content of the convention, could be very important. However, I also challenge you to give your full attention to Union legislation to guarantee labour, salary, maternity and illness protection, and social security rights for domestic workers, both male and female.
(DE) Madam President, I would like to refer once again to Mr Andor's speech. He asked very cautiously whether the European Commission has powers and responsibilities in this area. I believe that it has more responsibility, in particular, with regard to freedom of movement.
Posted workers immediately come to mind. One example of this is Berlin, where the unions have set up an advisory centre for posted workers. The largest group of workers who contact this centre, not only from Berlin but from throughout Germany, are nurses who are employed as domestic workers, sometimes in appalling and highly precarious working conditions. This is one way of circumventing minimum working conditions. Some of these people even have bogus self-employed status. This is why we have tabled this amendment. The majority of these people are workers from other EU Member States and from third countries. This demonstrates that the Commission certainly does have a responsibility to take action and to introduce minimum standards in this area.
Member of the Commission. - Madam President, this discussion highlights the pivotal role of the ILO in the world of labour. I believe that we have to continue our close cooperation with the ILO because its work in this field, and in others of course, applies very much to the European context.
But the discussion also showed that many of the employment and social policies we are dealing with apply to domestic workers, although they are regarded as constituting a separate group.
Skills development, health and safety, decent wages and social security, the development of contractual arrangements - and I could continue this list, of course - are all aspects which have to be covered in the context of domestic work, and indeed the European Union must be a leader globally as well.
We need to work very closely with Member States, because many possibilities for action can be found at Member State level, and we continue with the exchange of best practices in this area.
As I mentioned in my introductory statement, we are currently implementing a pilot project, at the request of Parliament, to convert precarious work into decent employment, and two calls for proposals have been launched already. The second, issued earlier this year, is specifically a call for action to strengthen the rights of poorest workers, and there will be a study to better understand the phenomenon of precarious work as well.
Concerning the question on health and safety legislation and how it applies to domestic workers, the Commission at this moment does not plan to extend the scope of the Health and Safety Directive but we now have an opportunity to think about new rules on domestic workers as a group. It is important to note that Member States can, of course, introduce more stringent national rules. They can, for example, include domestic workers in national rules and go beyond the minimum requirements.
To conclude the debate, I have received one motion for a resolution.
The debate is closed.
The vote will take place on Thursday, 12 May, at noon.